i          i      i                                                               i       i     i




                                 MEMORANDUM OPINION

                                        No. 04-08-00049-CR

                                       Manuel SCHAFER, Jr.,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 205672
                          Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: June 25, 2008

DISMISSED FOR LACK OF JURISDICTION

           Appellant was placed on deferred adjudication community supervision on March 14, 2007.

On May 7, 2007, the trial court extended the term of appellant’s community supervision. On January

24, 2008, appellant filed a motion for leave to file a late notice of appeal.

           Modification of probation is not appealable at the time of modification. See Basaldua v.

State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). Moreover, the clerk’s record filed in this appeal
                                                                                        04-08-00049-CR

contains no indication that appellant filed a timely notice of appeal with the trial court. In order for

this court to have jurisdiction, a notice of appeal must be filed in the trial court within fifteen days

after the deadline for filing the notice of appeal and a motion for extension of time must be timely

filed in this court. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

        On May 28, 2008, we ordered appellant to show cause in writing why this appeal should not

be dismissed for want of jurisdiction. Appellant did not respond to our order. This appeal is

dismissed for lack of jurisdiction.

                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-